NO. 07-10-00479-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                     JULY 26, 2011


                         CHRIS ALLEN MCLAIN, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


                 FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

            NO. A18122-0908; HONORABLE EDWARD LEE SELF, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      Appellant, Chris Allen McLain, filed Notice of Appeal to appeal a judgment of

conviction for the offense of possession of a controlled substance entered after

revocation of appellant’s community supervision, and sentence of four years’

incarceration.    Appellant’s appointed counsel filed an Anders brief and motion to

withdraw. However, appellant has now filed a motion to dismiss his appeal.


      Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a) and this Court has not delivered its decision prior to receiving it, the
motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue.




                                                    Mackey K. Hancock
                                                         Justice



Do not publish.




                                         2